Taylor, J. :
At the present term we have passed upov a case brought here upon writ of error by the plaintiffs in error in this case against the Western Union Telegraph Company, as defendant in error, in which the declaration, pleadings and orders brought here for review were identical with this case; indeed, with the exception of the differently named defendants, the records in the two cases are practically duplicates, the one of the other. The cause of action is the same in both cases. What is said in that case applies in every particular to this. Without reiterating, therefore, the judgment of the court below in this case is likewise reversed with directions to overrule the defendant’s demurrer to the plaintiffs’ declaration.